The Honorable Fred Head                         Opinion   No.   H-   55
House of Representatives
Capitol Building                                Re:       The construction of
Austin, Texas                                             House Bill No. 8

Dear Representative     Head:

       You have submitted   to us House Bill No. 8, adopted by the 63rd
Legislature  and ask 17 specific questions concerning its construction.

       In general,  House Bill 8 amends Title 87 of the Revised Civil
Statutes by adding thereto Article  5428a.   (References hereafter are
to sections of Article  5428a unless otherwise noted.)

       Section 1 contains definitions.  Section 2 requires each candidate
(defined as any member or candidate for the House who has announced
that he will seek election to the Office of Speaker) to keep records of
all information  required by the Article.

         Section 3 requires    each candidate to file a sworn statement with
the Secretary      of State on the first day of January, March,        May, July,
September and November           and the day preceding each Regular and Called
Session of the Legislature,        until all campaign loans have been repaid,
listing:    (I) each contribution of money received by him, or by others in
behalf of his campaign:       (2) each contribution of services      and other things
of value other than money received by him or others in behalf of his cam-
paign, giving the nature of the contribution,         etc. ; (3) each loan made to
him or others in behalf of his campaign,          including specific information
concerning      such loan; (4) each expenditure of funds made by him or in
his behalf in excess of $10; and (5) his sworn statement on an official form
designated by the Secretary        of State.

       Section 4 has to do with filing.    Section 5 provides penalties for
those who willfully fail to file the statement.    Section 6 provides that all
statements    filed under the statute shall be open to public inspection.
Section 7(a) prohibits corporations,    partnerships,    associations,   firms,
unions, foundations,    committees,   clubs or other organizations     or groups
of persons from contributing or lending or promising        to contribute or

                                     p.   229
The Honorable        Fred   Head,    page 2       (H-55)




lend money or other things of value to any candidate or other person for
the purpose of aiding or defeating the election of any candidate.       Subsec-
tion (b) excepts loans made in the dunecourse of business to a candidate
for campaign purposes by a corporation        legally engaged in the business
of lending money.     Subparagraph    (c) provides penalties for violation of
subsection   (a) and subsection  (d) provides for punishment of any candidate
who knowingly receives     such illegalThe Honorable      Fred   Head,     page 3           (H-55)




Utilities Co.,    237 S.W.2d 273 (Tex. 1951).    The entire act must be con-
strued in the light of all of its provisions,    obligations   and requirements.
Texas Turnpike Authority v. Shepperd,         279 S.W.2d 302 (Tex. 1955);
Rogers v. First National Bank of Midland,        448 S.W.2d 149 (Tex. Civ.
APR. ,   1969), err.  ref’
                         d,  n. r. e.). A reasonable     construction  should be
given, not one that would lead to absurd conclusions.          McKinney v.
Blankenshie,     282 S.W.2d 691 (Tex: ~1955).

      Your first    question      is:

                     “Subject to the prohibitions found in Section 11
             of H. B. 8, may w      individual contribute money directly
             to a candidate’s   campaign fund?    If so, is there any
             limitation upon the amount of money such individual
             may contribute directly to a candidate’s     campaign fund? ”

       Section IO(a) alone would seem to limit individual contributions     to
personal services    and traveling expenses, and a sum not to exceed $100 for
the cost of correspondence.      However,   $ 3(l) contemplates that a candidate
will receive contributions   of money.    Since $7(a) makes.it  illegal for any-
one but an individual to contribute,   it must be that, in addition to those
rights specifically  conferred by 5 10(a), individuals may also contribute
funds.   There is no limitation on the amount which they may contribute.

      Your   second   question          asks:

                    “Subject to the prohibitions found in Section 11
             of H. B. 8, may any individual contribute services
             and other things of value directly to a candidate?   If
             so, is there any limitation upon the amount of services
             and other things of value such an individual may con-
             tribute directly to a candidate? ”

       Our answer to Question 2 is the same as our answer to Question 1.
Section 3(2) recognizes  that a candidate may receive contributions  of ser-
vices and other things of value other than money (which may not be contri-
buted by any corporation   or other entity than an individual, under $7.
There would be no limitation as to the amount or value of the services
and things thus contributed.




                                                p.   231
The Honorable     Fred   Head,    page 4      (H-55)




         Your third question     asks:


                       “May an individual contribute the use of
               transportation    devices,    operators  of same, and
               expenses atttibutable      thereto,  to a candidate for
               use by the candidate in behalf of his campaign’?
               if so, is there any limitation on the value      of the
               transportation,    operators    of same, and expenses
               attributable   thereto that an individual may contri-
               bute ? .I’

         It is our opinion that when $ 3(2), speaking of contributions “of ser-
vices    and other things of value, other than money, ” includes contributions
of the    type about which you ask.   Therefore    our answer to Question 3
would     be substantially,the same as our answers to 1 and 2. There would
be no    limitation as to the value.

         Your fourth question     is:

                      “Is it legal for a member of the Texas Legis-
               lature to contribute money,   services,    and other things
               of value to a candidate in behalf of his campaign?
               Please consider all Texas statutory     law,  the State
               Constitution and the Rules of the Texas House. ”

       Construction   of the Rules of the Texas House of Representatives
is a responsibility,   in the first place,    of the Speaker himself,    and second-
arily,  of the Parliamentarian.      We  feel   it would be inappropriate   in this
context for us to attempt to tell the House of Representatives         what its rules
mean and therefore     we decline to answer insofar as that portion of your
question is concerned.      With reference     to the Texas statutes, other than
prohibitions   against bribery and siniilar statutes of general application,
we find no law prohibiting a contribution by a member of the Legislature             to
a candidate for Speaker of the House.         Nor do we believe that the Texas
Constitution would inhibit such contribution.     House Bill 8 would prohibit
members     and employees   of the executive and judiciary departments   from
contributing,   thus raising a question as to Equal Protection;  nevertheless,
we feel that this represents    a reasonable classification which would be up-




                                         p.   232
The Honorable     Fred    Head,       page 5     (H-55)




held by the courts.       Bjorgo v. Bjorgo,  492 S.W. 2d 143 (Tex.    1966);
Buchanan v. State,       480 S.W.2d 207 (Tex. Crim.           1972).

       Your fifth question      is:

                     “In reporting the contribution           of services  or
.             other things of value iB a-candidate            required to state
              the estimated value of such service             or things of value?”

      Section 3(2) requires that the sworn statement of the candidate                    filed
with the Secretary  of State shall list the following information:

                     “(2) Each contribution of services     and other
              things of value . . . , the nature of the contribution,
              the complete name and address of the contributor,
              and the date and value   of the contribution;   . . . . ”

       We believe   therefore         that the answer     to your fifth question   is “Yes.      ”

      .Your sixth question        asks:


                      “Whatdoes the term ‘correspondence’                mean
              as used in Section 10(a) of H. B. 8?”

       In construing   statutes we are required by Article 10, Vernon’s            Texas
Civil Statutes,   to give words their ordinary signification        unless they are
words of art.    “Correspondence”       is not a word of art.     It has a number of
meanings among which are:         (1) the state or condition of agreement        of things
or of one thing with another; (2) the communication          between persons by an
exchange of letters;    any communication       by lette~rs; (3) the letters exchanged
by correspondents;     etc.   (Webster’s   Third New International       Dictionary,
1967).   We are of the opinion that to attribute to “correspondence,           ” as used
in $10, any meaning other than the second stated above would be to ignore
the qbvious intent of the Legislature      and to give to the statute     an unrealistic
meeting.    Thus it is our understanding       and opinion that $ IO(a) permits an
individual to spend not to exceed $100 for ,the cost of communicating             with
other persons by LetLer, the cost to be composed of the cost of preparing
the letter and the cost of postage.




                                            p.    233
The Honorable     Fred Head,       page 6       (H-55)




       Your   seventh   question     is:

                     “Does the term ‘in the aggregate’ as used in
              Section IO(a) of H. B. 8 refer to the total expenditures
              of any individual for the cost of correspondence    from
              the effective date of H. B. 8 until the time of election
  .           or defeat of a candidate br-does it refer to expendi-
              tures relating to specific transactions   separate and
              apart from other subsequent transactions?     ”


       It is our opinion that the word must mean the aggregate        of all costs
for correspondence     during the campaign.

       Your eighth question        asks:

                     “Is a candidate required to report expenditures
              for correspondence    made by another individual in be-
              half of said candidate’s campaign when paid by stich
              other individual? ”

         Section 3 governing the report to be filed by each candidate requires
 the report of money received,      of the contribution of services    and other things
 of value   received by him or others in behalf of his campaign,       of loans made
 to him or such others,    and of each expenditure of campaign funds made by
 him, “his agents,    servants,   staff members,     or employees   in behalf of his
 campaign. ” It would not seem to cover expenditures         made by others not on
‘his staff but not contributed to his campaign as funds or spent by him, There-
 fore, OUT answer to question 8 would be that a candidate is not required to
 report expenditures    for correspondence     made by another individual not on
his staff when they are paid by another individual.

       Question nine asks whether a candidate is required to report personal
services    of another individual in his behalf when paid by such other indivi-
dual.    While an individual is authorized    to contribute his personal services,
we see nothing in the Act which would authorize an individual to purchase
personal    services   of another in behalf of the campaign.    However,  in either
event, § 3(2) would seem to require the candidate to report each contribution
of services    received by him.




                                           p.   234
The Honorable    Fred Head,       page 7           (H-55)




      Your tenth question       is:

                    “Is a candidate required to report traveling
             expenses of another individual in behalf of said
             candidate’s  campaign when paid by such other in-
             dividual? ”
.                                    ‘ -.
       If an individual, while contributing his own personal services,
travels and incurs expenses which he himself pays, we do not believe
that the candidate is required to report those expenses,    provided the
individual is not on the candidate’s   staff. [Sec. 3(4)]

      Your eleventh   question         asks:

                     “May a candidate expend funds for travel
             expenses incurred by House members      attending
             political and other meetings in behalf of his can-
             didacy? ‘!

       Section 9(a)(l) lists as a permissible    expenditure of campaign
funds:   “travel for the candidate,  his immediate     family, and his cam-
paign staff. ” If another member of the House is also a member of the
candidate’s   campaign staff then it is our opinion that the candidate niay
expend funds for his travel expenses.       If he is not a member of the staff,
then his expenses cannot be paid.

      Your   twelfth question         asks:

                    “May a candidate expend funds for travel
             expenses incurred by nonpaid staff and supporters
             attending political and other meetings in behalf of
             his candidacy? ”

       Referring  again to § 9(a) (1) of the act, it is our answer that as to the
campaign staff, whether paid or not, campaign funds may be used to cover
the expense of travel.    Travel expenses for persons who are merely sup-
porters but not staff members      and not members      of the candidate’s family
could not legitimately  be paid.




                                              p.    235
The Honorable     Fred   Head,   page 8        (H-55)




       Your thirteenth    question    asks:

                   “Does H. B. 8 require the filing of expenditures
             made in behalf of a speaker’s  campacgn of less than
             $lO.OO?  If so, must such a filing list name of person
             paid and purpose of expenditure?”
  .                                            l   --


      Section    3(4) in defining    expenditures       which must be reported   states:

                    “Each expenditure of campaign funds made by
             him, his agents,   servants,   staff members or employees
             in behalf of his campaign,   the complete name and address
             of each person to whom a payment in excess of ten dollars
             ($10.00) is made and the purpose of each expenditure.    . . . I’

       The ten    dollar limitation, in our opinion, only applies to the listing of
the name and     address of the recipient and the report must list each expendi-
ture and must     give the purpose of each~expenditure.    The name of the reci-
pient is to be   listed only.in the event the expenditure exceed $10.

       Your fourteenth    question     asks:

                    “Does the prohibition found in Section 11 of
             H. B. 8 violate any state or federal constitution
             provision?  ”

       We have previously   alluded to the exclusion by 5 11 of officers or em-
ployees of either the.executive   or judicial branch of the state government
from those who may contribute services,       money or goods toward the candi-
dacy of any person for the office of Speaker of the House of Representatives.
The problem,       if there is one, is one of equal protecti,on guaranteed both by
the Federal and the State Constitutions.        However,    under each Constitution,
the Legislature      may classify   persons and treat persons differently.      So long
as the,classification      is not arbitrary and capricious,   it is not unconstitutional.

      Where,    as in this case, the election involved concerns the inner work-
ings of the legislative  branch of the government,    we are not able to state




                                         p.     236
The Honorable    Fred    Head,      page 9    (H-55)




that exclusion of influence by the executive and judicial branches is with-
out reason or is impermissible.    It is our opinion therefore that $11 does
not violate any State or Federal constitutional  provision.

      Your   fifteenth   question    asks:

.                   “Other than the prohibitions of Section 11 of
             H. B. 8,are State officials or employees   in any way
             prohibited from contributing money,    services,   and
             other things of value directly to a candidate’s  cam-
             paign fund? ”

       1t is our opinion that state officials or employees, other than those
excluded by $11, are not prohibited from contributing money,      service and
other things of value directly to a candidate’s   campaign fund.

      Question   sixteen    asks:

                   “May all entities that are legally engaged in
             the business of lending money and that have contin-
             uously conducted such business for more than one
             year make loans to a candidate?”

       After excluding from those who might contribute to a candidate’d’fund
corporations,    partnerships, associations,   firms, unions, foundations,    com-
mittees,   clubs or other organizations   or groups of persons,  5 7(b) states:

                   “This section does not apply to loans made in
             the due course  of business to candidate’s  for campaign
             purposes by a corporation   that is legally engaged in
             the business of lending money and that has continuously
             conducted the business for more than one year prior to
             the making of the loan. ”

        The provision is unambiguous  and applies only to corporations.      Other
entities,  even though legally engaged in the business of lending money,      etc.,
are prohibited by $7(a) from making loans to candidates.




                                         p.   237
The Honorable      Fred   Head,   page 10 (H-55)




      Your     seventeenth   question    asks:

                      “May individuals make loans to a candidate             in
               behalf of the candidate’s campaign? ”

       Since    individuals are not prohibited by $7(a) from lending money to
a candidate     and since there is no litiitation or prohibitions   upon the amount
which may      be donated by an individual to a candidate,    it is our opinion that
individuals    may make loans to a candidate in behalf of,his campaign.

                                   SUMMARY

                      House Bill 8, for the most part, is unambiguous
               and must be read literally with reference    to who may
               and may not contribute to the campaign of candidates
               for election to the office of Speaker of the House, the
               amounts of such contributions,    the extent of expendi-
               tures which may be made of campaign funds, and
               other similar matters.

                                              Very truly yours,




                                        c/Attorney     General    of Texas


APPR,&ED:




DAVID M. KENDALL,            Chairman
Opinion Committee




                                         p.   238